                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VERONICA TAYLOR, et al.                     : CIVIL ACTION
                                            :
                    v.                      : NO. 19-4533
                                            :
CHRISTIAN TUMOLO, et al.                    :


                                         ORDER
       AND NOW, this 31st day of March 2020, upon considering the Defendants’ Motions to

dismiss (ECF Doc. Nos. 24, 25) the Plaintiffs’ amended Complaint, Plaintiffs’ Opposition (ECF

Doc. No. 27), Defendants’ Reply (ECF Doc. No. 28), Defendants’ Notice of Supplemental

Authority (ECF Doc. No. 29), for reasons in the accompanying Memorandum, and finding

Plaintiffs cannot plead facts in a second amended Complaint to plausibly plead fraudulent

concealment tolling the statute of limitations, it is ORDERED Defendants’ Motions to dismiss

(ECF Doc. Nos. 24, 25) are GRANTED, Plaintiffs’ amended Complaint (ECF Doc. No. 19) is

DISMISSED with prejudice, and the Clerk of Court shall close this case.




                                                  _________________________
                                                  KEARNEY, J.
